      Case 1:16-cr-00064-LAP Document 490 Filed 08/18/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    16 Cr. 64 (LAP)
-against-
                                                           ORDER
THOMAS ABREU,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of an inquiry from the Bureau of

Prisons--a    copy    of   which    is   attached    hereto--as    to   whether

Defendant    Thomas   Abreu’s      sentence   is    to   run   concurrently   or

consecutively to his state sentence.          As reflected in his PSR, Mr.

Abreu has had a steady stream of arrests since 1992 when he was 17

years old.    He has had 12 arrests and 8 convictions and has served

two prison sentences--neither of which deterred further criminal

conduct.     While on federal supervision, Mr. Abreu was arrested

more recently on an additional state charge.              In order to instill

respect for the law in Mr. Abreu and protect the public from

further crimes by him, the sentences shall be served consecutively.

     The Clerk of the Court is respectfully directed to mail a

copy of this order to: (1) Mr. Abreu; and (2) Mr. John O’Brien of

the Bureau of Prisons Designation and Sentence Computation Center

located at U.S. Armed Forces Reserve Complex, 346 Marine Forces

Drive, Grand Prairie, Texas 75051.

                                         1
         Case 1:16-cr-00064-LAP Document 490 Filed 08/18/20 Page 2 of 4



SO ORDERED.

Dated:       New York, New York
             August 18, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
Case 1:16-cr-00064-LAP Document 490 Filed 08/18/20 Page 3 of 4
Case 1:16-cr-00064-LAP Document 490 Filed 08/18/20 Page 4 of 4
